        Case 4:19-cv-04815 Document 40 Filed on 02/12/21 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                              UNITED STATES DISTRICT COURT                              February 12, 2021
                               SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                   HOUSTON DIVISION

LINDA YOUNG,                                       §
                                                   §
          Plaintiff,                               §
VS.                                                §   CIVIL ACTION NO. 4:19-CV-4815
                                                   §
                                                   §
WALMART INC.,
                                                   §
                                                   §
          Defendant.

                              ORDER RESETTING DOCKET CALL


      The COVID-19 national emergency and the severity of the risk to public health have led the

federal courts, with added authority granted by Congress and the Judicial Conference of the United

States, to enter orders that reduce the need for in-person court appearances when the law permits it

and the circumstances justify it. Based on this continuing need in the Southern District of Texas, the

following Order is entered:

      IT IS HEREBY ORDERED that Docket Call is reset for April 30, 2021 at 1:30 p.m. before

United States District Judge Vanessa D. Gilmore. The Joint Pretrial Order filing deadline is reset for

April 26, 2021. This continuance does not affect any other deadlines in the scheduling order.

Counsel may seek relief by appropriate request or motion to modify other deadlines.

      The Clerk shall enter this Order and provide a copy to all parties.

      SIGNED at Houston, Texas, this ______
                                     12th day of February, 2021.


                                                  ___________________________________
                                                          VANESSA D. GILMORE
                                                    UNITED STATES DISTRICT JUDGE
